Citation Nr: 1540184	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  13-14 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from April 1968 to January 1971, but also apparently in 1967 as well. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran had a hearing before the undersigned Veterans Law Judge in May 2015 in Washington, DC.  A transcript of this hearing is contained in the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he has PTSD that relates back to his active duty service.  He alleges experiencing combat in the Tet Offensive and experiencing the death of his best friend at the time, who was killed-in-action and the Veteran had to then identify the body.  He is in receipt of the Combat Infantry Badge which is indicative of combat service.

He reports that he was treated for PTSD by a Dr. W. and eventually prescribed Xanax.  Records from Dr. W. were obtained and added to the file, but are largely illegible.  Dr. W. eventually did submit a brief written statement in April 2011 that says, "[The Veteran] has PTSD regarding his experience in Vietnam."  No further comment or rationale was provided.  

He was afforded a VA examination in August 2010.  The examiner eventually concluded that the Veteran did not meet the criteria for an Axis I mental diagnosis.  However, elsewhere in the report, he acknowledges the Veteran's Xanax prescription and further states that his "psychiatric symptoms are controlled by continuous medication."  The examiner does not further describe what these symptoms are and whether they are attributable to a psychiatric diagnosis other than PTSD.  Thus, with these conflicting statements, the Board finds this examination inadequate for its purposes.  While there is the one nexus statement from Dr. W. in the record, it is completely without any rationale and thus, another VA examination is required.

Additionally, the Veteran's service personnel records, including all DD-214s, should be located and added to the claims file on remand.  There is one DD-214 of record, but it also indicates that the Veteran had a prior period of active duty service in 1967 and 1968, including his Vietnam service.  The Veteran has competently stated that this is the case and his service treatment records (STRs) contain entries from 1967 and 1968.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to locate the Veteran's service personnel records, including all DD-214s, and add them to the electronic record.  

2. Schedule the Veteran a new VA psychiatric examination.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All indicated tests and studies should be accomplished.  

The examiner must first indicate whether the Veteran currently suffers from any acquired psychiatric disorder, to include PTSD.  Consideration should be given to the records from Dr. W., including his April 2011 statement that the Veteran has PTSD that was related to his active duty service.  Consideration should also be given to the Veteran's alleged use of Xanax to treat psychiatric symptoms and all other lay statements of record.  

For each diagnosed psychiatric disability, the examiner should comment on the likelihood (very likely, as likely as not, or unlikely) said disability was caused by, or is otherwise related to, the Veteran's active duty service in the military.  This opinion should take into account the Veteran's claimed in-service experiences, including his combat experience and having to identify the body of his best friend.  

If PTSD is determined to have been present at any time since the Veteran separated from service, the specific service-related stressor or stressors supporting that diagnosis should be identified (whether verified or not).

The examiner must include a detailed rationale for the conclusions reached, including citations to the medical evidence and lay testimony of record.

3. Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.
 
4. Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




